REQUESTED BY: Col. E. J. Kohmetscher, Superintendent, Nebraska State Patrol, P.O. Box 94907, Lincoln, Nebraska, 68509.
1. Does section 39-6,132 R.R.S. 1943 absolutely prohibit the use of a draw bar exceeding 15 feet?
2. What points must be used as points of measurements in determining the length of a draw bar?
Could a truck owner comply with the statute by building a false box (or something to haul shovels and tarps) on the front of the real box such that it serves as a visual obstruction to prevent another vehicle from trying to pull between the towing vehicle and the trailer? Would this false box then become the measuring point?
1. Yes.
2. The points of measurement must be the terminal ends of the draw bar or connection device. Location of such terminal ends is dependent upon the design of the vehicle, but in most cases should be determined by the distance between the body or box of the drawing vehicle and the body or box of the trailing vehicle.
No.
Section 39-6,132 R.R.S. 1943 provides as follows:
   "The draw bar or other connection between any two vehicles, one of which is towing or drawing the other on a highway, shall not exceed fifteen feet in length from one vehicle to the other. Whenever such connection consists of a chain, rope or cable, there shall be displayed upon such connection a red flag or other signal or cloth not less than twelve inches both in length and width."
Draw bars in excess of 15 feet are plainly prohibited. `Statutes should be so construed as to give effect to the intention of the legislature, and if a statute is plain and unambiguous, there is no room for construction or interpretation.'Chicago  N.W. Ry. Co. v. City of Seward,166 Neb. 123, 88 N.W.2d 175.
The mechanics to be used in making the measurement of the draw bar or connection device are not plainly provided by the statute. Section 39-6,132 does not define the term `draw bar' or the term `other connection' and we can find no helpful definition of either term in chapters 39 or 60 of the Nebraska Revised Statutes. There is no legislative history of section 39-6,132 available to aid in determining what the Nebraska Legislature intended by those terms, and although section 39-6,132 was enacted in 1931 and has remained unchanged since its enactment, there have been no court decisions interpreting its application.
Section 39-6,130.01 R.R.S. 1943, enacted in 1974 uses language similar to 39-6,132 and provides as follows:
   "A warning decal shall be attached to every trucktrailer combination, except trailers subject to section  39-6,130, having a connection device between such vehicles
which is more than twelve feet in length. Such decal shall be made of red reflectorized material and contain the words:
LONG VEHICLE PASS WITH CARE
   The letters shall be of white reflectorized material and shall be not less than three inches in height.
   The decal shall be affixed to the sides and rear parts of the trailer at a height of not less than forty-eight inches nor more than seventy-four inches from the ground level." (Emphasis supplied.)
The legislative history of section 39-6,130.01 shows that the Nebraska Legislature used the term `connection device' to mean the tongue of the trailer, and that the length of the connection device was to be determined by the distance between the body or box of the drawing vehicle and the body or box of the trailer. The specific vehicle mentioned in the committee hearing was a `pup trailer' used for hauling sand or gravel. Although the statements of the Nebraska Legislature in 1974 are not determinative of the intent of the Nebraska Legislature in 1931, such statements do indicate the Legislature's most recent interpretation of the term `connection device' and we are inclined to accept that interpretation.
Applying that interpretation to 39-6,132, the draw bar or connection device would be the tongue of the trailer and it would be measured from the bed or box of the trailer to the bed or box of the towing vehicle. The addition of a false box should be disregarded when making this measurement. In arriving at this opinion, we have assumed that the Legislature, when enacting section 39-6,132, found that the use of the highways by trailers with tongues in excess of 15 feet presented a danger to other vehicles on the road those traveling with such vehicles as well as those attempting to safely pass such vehicles. Although the addition of a false box would remove the danger of passing vehicles attempting to pull in between the towing vehicle and the trailer, it would do nothing to detract from the danger presented when attempting to safely maneuver such an unwieldy vehicle.